DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.
 
Claim Objections
Claims 2 and 7 are objected to because of the following informalities:
Claim 2 Lines 6-7: The recitation “wherein the third arm member is selectively attachable to either of the third attaching surface or the fourth attaching surface” appear to be a typo, since the third and fourth attaching surfaces are claimed to be part of the third arm member. Further, Applicant’s originally filed specification discloses that the second arm member is attachable to the third and fourth attaching surfaces. Accordingly for the purpose of this Office Action is being interpreted as the “second arm is selectively attachable”.
Claim 7 Line 11: The recitation “the second axis line a second attaching surface” appears to be a typo, and should be amended to recite --the second axis line and a second attaching surface-- (see the prior claim set submitted by Applicant on 07/26/2021 showing that “and” has been accidentally omitted from the current claim set submitted by Applicant on 12/10/2021).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ayuzawa et al. (JP 2017-177276-A).
Regarding Claim 1, Ayuawa disclose a robot comprising: 
A first arm member (2A) rotatable about a first axis line (see Fig. 1, showing that 2A will rotate about the axis extending through flange 27; see also Fig. 3, showing the internal structure of the arm, showing that rotation would be abought the axial center of the flange) which extends in an up-and-down direction with respect to a base member (4). 
A second arm member (2B, 3A, 2C) supported by the first arm member and so as to be swingable about a second axis line which extends in a horizontal direction (see Fig. 2). 

Wherein the first arm member is provided with a first attaching surface (see Fig. 1, showing the first attaching surface as the vertically extending left side surface as the figure is oriented that is attached to the second arm member) substantially perpendicular to the second axis line (see Fig. 1) and a second attaching surface which faces in a direction opposite from the first attaching surface (see Fig. 1, showing a vertically extending right side surface as the figure it oriented located on the opposite side of the rotation axis from the first attaching surface; note “attaching surface” is considered to be a broad limitation and would include a surface capable of having anything attached to it, such as a sticker or label).
Wherein the second arm member is selectively attachable to either of the first attaching surface or the second attaching surface (see Fig. 1, showing that the second arm member is attached to the first attaching surface; note the term “either of” is being interpreted to require only one of “A or B” for the condition to be met, and accordingly even though the second attaching surface would not be readily attachable to the second arm member, the condition is still met by the first attaching surface being capable of being attached to the second arm member; the Examiner suggests if the Applicant intends for the claims to require that the second arm is selectively attachable to both the first and second attaching surfaces, but only one of the two surfaces at a given time, then the claims should be amended to recite such a limitation) but not to both the first attaching surface and the second attaching surface at the same time (see Fig. 1, showing attachment only to the first attaching surface).
Regarding Claim 2, Ayuawa further discloses the robot according to claim 1, wherein the third arm member is provided with: 

A fourth attaching surface which faces in a direction opposite from the third attaching surface (see Fig. 1, showing a vertically extending right side surface as the figure it oriented; note “attaching surface” is considered to be a broad limitation and would include a surface capable of having anything attached to it, such as a sticker or label).
Wherein the second arm member is selectively attachable to either of the third attaching surface or the fourth attaching surface (see Fig. 1, showing that the second arm member is attached to the third attaching surface; note the term “either of” is being interpreted to require only one of “A or B” for the condition to be met, and accordingly even though the second attaching surface would not be readily attachable to the second arm member, the condition is still met by the first attaching surface being capable of being attached to the second arm member; the Examiner suggests if the Applicant intends for the claims to require that the second arm is selectively attachable to both the first and second attaching surfaces, but only one of the two surfaces at a given time, then the claims should be amended to recite such a limitation).
Regarding Claim 3, Ayuawa further discloses the robot according to claim 1, wherein, the first arm member has a symmetrical shape with respect to a surface which is parallel to the first attaching surface and the second attaching surface (see Fig. 3, showing that element 32d of the first arm, which is oriented vertically as shown in Fig. 1, is cylindrical in shape and accordingly is symmetric in shape along the axis which is located between the first and second attaching surfaces).
Regarding Claim 4, Ayuawa further discloses the robot according to claim 2, wherein the third arm member has a symmetrical shape with respect to a surface which is parallel to the third attaching surface and the fourth attaching surface (see Fig. 3, showing that element 32d of the third arm, which 
Regarding Claim 5, Ayuawa further discloses the robot according to claim 1, wherein the second arm member has a symmetrical shape with respect to a surface which includes the second axis line and the third axis line (see Fig. 1, showing that the second arm member includes portion 3A, which is cylindrical in shape and is symmetric with respect to a surface that includes the second axis line and the third axis line).
Regarding Claim 6, Ayuawa further discloses the robot according to claim 1 comprising: 
A fourth arm member (3B, 2E) which is supported by the third arm member so as to be rotatable about a fourth axis line which extends in a longitudinal direction of the third arm member (see Figs 1, 2b, and 3, note that since the second and third arm members can rotate relative to one another, the arm member can be rotated such that the fourth arm member extends in a horizontal direction, and that the fourth arm rotates about its central axis relative to the third arm as shown by the flanged connection 27 between the third and fourth arms). 
A fifth arm member (2F) which is supported by the fourth arm member so as to be swingable about a fifth axis line which extends in a direction orthogonal to the fourth axis line (see Fig. 1, showing that the fifth rotational axis based on the flange connections 27 between the third and fourth arm and between the fourth and fifth arms creates a fifth axis of rotation that is orthogonal to the fourth axis line). 
A sixth arm member (see Fig. 1, showing a flange 27 that is directly attached to the fifth arm member, and which would be used for mounting an end effector to the distal end of the robot, the flange is considered to be the sixth arm member) which is supported by the fifth arm member so as to be rotatable about a sixth axis line (see Figs. 1 and 3).

Regarding Claim 7, Ayuawa discloses a first arm member (2A) used in a robot, wherein the robot includes the first arm member rotatable about a first axis line which extends in an up-and- down direction (see Fig. 1, showing that 2A will rotate about the axis extending through flange 27; see also Fig. 3, showing the internal structure of the arm, showing that rotation would be abought the axial center of the flange) with respect to a base (4); a second arm member (2B, 3A, 2C) which is supported by the first arm member so as to be swingable about the second axis line which extends in a horizontal direction (see Fig. 2); a third arm member (2D) which is supported by the second arm member so as to be swingable about a third axis line which extends in the horizontal direction, the first arm member comprising: 
A first portion (7) fixed to a reducer (8) for the first arm member (see Fig. 3, showing that the motor 7 is fixed to the reducer 8).
A second portion (41, 42) fixed to the first portion (see Fig. 3, showing that the motor 7, is fixed to the flange 41 and housing 42).
Wherein the second portion is provided with a first attaching surface (41b) substantially perpendicular to the second axis line (see Fig. 3) and a second attaching surface which faces in a direction opposite from the first attaching surface (see Fig. 1, showing a vertically extending right side surface as the figure it oriented located on the opposite side of the rotation axis from the first attaching surface; note “attaching surface” is considered to be a broad limitation and would include a surface capable of having anything attached to it, such as a sticker or label). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658